DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 21 March 2022 is acknowledged.  Claims 1 and 10 were amended.  Claims 1-16 and 27 were pending.  Claims 6, 16, and 27 were withdrawn from consideration.

Election/Restrictions
Claims 1-5 and 7-15 are allowable. The restriction requirement between invention group I and invention group II, and between species a and species b, as set forth in the Office action mailed on 8 October 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8 October 2021 is partially withdrawn.  Claim 6, directed to species b, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16 and 27, directed to invention group II, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 16 and 27 directed to an invention non-elected without traverse.  Accordingly, claims 16 and 27 have been cancelled.

Specification
The amendment to the title were received on 21 March 2022.  These amendments to the title are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:

	Cancel claims 16 and 27.

Response to Arguments
Applicant’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 22 December 2022.  The objection to the title has been withdrawn.
Applicant’s amendments to claims 1 and 10 are sufficient to overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1, 3-5, and 7-15 made in the non-final rejection filed 22 December 2022.  See reasons for allowance below.  The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1, 3-5, and 7-15 have been withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the method of forming an array of capacitors of claim 1 in the combination of limitations as claimed, noting particularly the newly presented limitation, “forming fill material in multiple of the columns of the openings with a remainder of the openings being free of the fill material, the fill material entirely filling the openings comprised by the multiple of the columns of the openings,” in combination with, “forming lower capacitor electrodes in a plurality of the columns that are between the columns of the openings comprising the fill material therein, the fill material being of different composition from that of the lower capacitor electrodes, the fill material being between a plurality of horizontally-spaced groups individually comprising the lower capacitor electrodes, immediately-adjacent of the groups being horizontally spaced apart from one another by a gap that comprises at least one of the columns of the openings comprising the fill material therein.”
The prior art of record fails to teach the method of forming an array of capacitors of claim 10 in the combination of limitations as claimed, noting particularly the newly presented limitation, “forming fill material in multiple of the columns of the openings to form pillars of the fill material that entirely fill the openings in the multiple columns,” in combination with, “forming lower capacitor electrodes in a plurality of the columns that are between the pillars, the fill material being of different composition from that of the lower capacitor electrodes, the pillars being between a plurality of horizontally-spaced groups individually comprising the lower capacitor electrodes, immediately-adjacent of the groups being horizontally spaced apart from one another by a gap that comprises at least one of the columns of the pillars.”
Chhajed et al. (US Patent Application Publication 2020/0203357, hereinafter Chhajed ‘357) of record represents the closest prior art.  See the non-final rejection filed 22 December 2021.  However, the fill material (42) of Chhajed ‘357 does not entirely fill the openings (openings filled by lower capacitor electrode 35 in FIGs. 1-4; and openings 48 in FIGs. 7 and 8) as required by amended claims 1 and 10.
Calderoni et al. (US Patent Application Publication 2020/0235111) teaches (FIG. 3A) filling an entirety of openings (24) with fill material (25).  However, this step does not leave a remainder of openings free of the fill material as required by claim 1.  Moreover, this fill material becomes a capacitor electrode.  Claims 1 and 10 both require the fill material to be different than a capacitor electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826